Citation Nr: 1520219	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a disorder of the left shoulder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

5.  Entitlement to an increased rating for residuals of a gunshot wound of the left arm, rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Army from July 1968 to June 1970.  He served in the Republic of South Vietnam from December 1969 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there is a paperless, electronic claims file, i.e., Virtual VA, associated with this appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal.  Although another paperless, electronic claims file is in operation, i.e., the Veterans Benefits Management System (VBMS), at this time there are no entries in this system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran was notified of the July 2009 rating decision by letter of the RO dated July 27, 2009.  The Notice of Disagreement (NOD) imitating an appeal was received on July 28, 2010 (one year and one day after the notification letter).  

Following a Statement of the Case (SOC) in April 2013, VA Form 9 (Appeal to the Board) was received in 5) was received in May 2013 in which it was request that the Veteran be afforded a Board hearing at the RO.  In an attachment to the VA Form 9 it was requested that the Veteran be afforded a "Travel Board Hearing."  

By RO letter in July 2013 the Veteran was notified that he had been placed on a waiting list for an in-person Travel Board hearing.  However, it does not appear that a copy of this letter was forwarded to his attorney.  

From the record it does not appear that a date certain was ever scheduled for the Veteran to testify before a Veterans Law Judge (VLJ) at the RO.  Also, there is nothing in the record which states, or even suggests, that the Veteran's request for a Travel Board hearing was ever withdrawn or that his right to present testimony was ever waived.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

